                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DENISE ANN BISHOP,                           )      Case No.: 1:18 CV 2149
                                             )
       Plaintiff                             )
                                             )      JUDGE SOLOMON OLIVER, JR.
        v.                                   )
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
       Defendant                             )      ORDER


       On March 14, 2019, the parties filed a joint stipulation to remand this matter to the

Commissioner, pursuant to Section Four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g). (ECF No. 12.) Magistrate Judge Thomas M. Parker submitted a Report and Recommendation

on April 1, 2019, recommending that the court issue an order to remand. (ECF No. 13.)

       The court adopts as its own Judge Parker’s Report and Recommendation (ECF No. 13). The

court hereby remands this matter for further administrative proceedings pursuant to Sentence Four

of Section 205 of the Social Security Act, 42 U.S.C. § 405(g). Upon remand, an administrative law

judge will issue a new decision based on a new hearing, pursuant to the parties’ request. (ECF No.

12.)

       IT IS SO ORDERED.


                                                    /s/ SOLOMON OLIVER, JR.
                                                    UNITED STATES DISTRICT JUDGE


April 16, 2019
